32 So. 3d 716 (2010)
Ronald ALEXANDER, Petitioner,
v.
STATE of Florida, Respondent.
No. 4D10-932.
District Court of Appeal of Florida, Fourth District.
April 7, 2010.
Rehearing Denied May 14, 2010.
Ronald Alexander, Raiford, pro se.
No response filed on behalf of respondent.
*717 PER CURIAM.
The petition alleging ineffective assistance of appellate counsel is denied on the merits. Appellate counsel is not deficient for failing to raise claims of ineffective assistance of trial counsel on direct appeal. Suarez v. Dugger, 527 So. 2d 190, 193 (Fla. 1988); Blanco v. Wainwright, 507 So. 2d 1377, 1384 (Fla.1987). With extremely limited exceptions, the appropriate place to raise a claim of ineffective assistance of trial counsel is a Florida Rule of Criminal Procedure 3.850 motion, not on direct appeal. "Appellate counsel cannot be faulted for preserving the more effective remedy and eschewing the less effective." Blanco, 507 So.2d at 1384.
STEVENSON, MAY and DAMOORGIAN, JJ., concur.